ON PETITION FOR REHEARING.
We have considered appellee's petition for a rehearing and see no reason for changing our decision as announced in our opinion in this cause.
But appellee urges that our judgment and mandate go beyond the reasoning and conclusions in the opinion. It is appellee's contention that our judgment and mandate should have been limited to a reversal with instructions to the Vanderburgh Probate Court to modify its order of injunction by excluding from its operation the bringing of suit in any Federal District Court in which, by the terms of the Federal Employers' Liability Act, the appellant, as administratrix, was authorized to institute the suit involved in this case.
The discussion in our opinion is directed to appellant's proposition that the Vanderburgh Probate Court was without power to enjoin the filing of the suit in question in a Federal District Court sitting in St. Louis. This was adequate since, as stated in appellant's brief, the uncontradicted evidence was that appellant was threatening to file suit in "the Federal District Court sitting at Saint Louis," and that "Appellee was doing business in Saint Louis"; and there was no evidence that appellant *Page 34 
was threatening to file suit in any court, state or federal, except the Federal District Court sitting in St. Louis, Missouri.
The evidence was sufficient, under the decision of this court in the case of Kern v. The Cleveland, C.C.  St. L. Ry. Co.
(1933), 204 Ind. 595, 185 N.E. 446, to support an order 9.  enjoining the filing of the instant suit in the Federal District Court sitting in St. Louis, if the rules of law which were held to be applicable to the facts in the Kern case could be applied to the facts in this injunction suit. But we hold that the rules of law announced in the Kern case do not apply when the facts disclose that the action sought to be enjoined is about to be commenced in a Federal District Court of a district wherein the plaintiff, by the terms of the Federal Employers' Liability Act, is expressly authorized to file suit. Therefore, it follows that the decision of the court below insofar as it affects appellant's right to file her suit in the Federal District Court of St. Louis, was contrary to law. And since the plaintiff below did not introduce any evidence to support the conclusion that the defendant was intending to file a suit in any court other than the Federal District Court sitting in St. Louis, it follows that there was no evidence to support the decision of the trial court insofar as that decision held that the defendant below should be enjoined from instituting her suit in courts other than the Federal District Court in St. Louis.
In view of the foregoing we can not direct the trial court to modify its order in accordance with the suggestions of the appellee.
Appellant has requested only a reversal with directions to the trial court to grant her motion for a new trial. Clearly she was entitled to that. But since we hold that the Vanderburgh 10, 11.  Probate Court is without power to enjoin the prosecution *Page 35 
of appellant's suit in the Federal District Court at St. Louis, and since there was no evidence to show an intention to file suit in any other court, there is nothing to be gained by ordering a new trial. And although appellant has not requested a reversal with mandate to the trial court to enter judgment for her, this court can on its own motion so form the mandate.
Appellee's petition for rehearing is denied and this court upon its own motion modifies the mandate of the original opinion to read as follows: The judgment of the Vanderburgh Probate Court is reversed with instructions to that court to set aside its order and judgment of injunction and to enter judgment in favor of the defendant.